(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, los únicos supuestos errores señalados por el ape-lante son:
“1. La corte inferior cometió error al declarar sin lugar la moción del acusado al iniciarse la vista de este caso en el sentido de que el registro efectuado por la policía en la persona del acusado había sido ilegal y por tanto ilegal e inadmisible la evidencia que se alega se le ocupó.
“2. La corte inferior erró al admitir en este caso prueba de la supuesta manipulación por Raimundo Cardona Capella, persona distinta y que no era parte en esta acción de una banca de ioli-pool con el fin de conectar a este acusado con dicha manipulación y justificar así el registro de su persona, cuando esto acusado no estaba en forma alguna eonneetado ni acusado por infracción de la Ley Núm. 25 de julio 17 de 1935, en relación eon la manipulación de bancas de boli-pool.
“3. La corte inferior erró al admitir en evidencia los tickets de poli-pool. que se alega se ocuparon al acusado siendo, como era, evidencia ilegalmente ob-tenida por ser a virtud de un registro ilegal.”
Por cuanto, los policías encargados de cumplimentar la orden de allanamiento declararon: que encontraron al aeusado en la casa registrada en una mesa y sobre la cual 'tenía libretas de tickets de boli-pool, dinero y listas; que sobre su persona le ocuparon varios tickets de boli-pool y cine© tickets más de otra banca; que en el *1009momento de registrarlo, él tenía libretas de boli-pool, listas y mani-pulaba una banca de boli-pool, recolectando dinero de distintas per-sonas que volaron por la ventana y se fueron; que lo registraron porque vieron que los tickets ocupados los tenía en el bolsillo de la camisa, que se le veían a través de la misma porque no tenía chaqueta puesta, y por eso lo registraron.
PoR Cuanto, el acusado mismo declaró: que lo registraron sin encontrarle nada encima, y que todos los tickets estaban sobre la mesa; que no manipulaba ningún juego; que no sabe quién era el dueño de los tickets, y que no vive en la casa registrada.
Por Cuanto, el segundo de los tres señalamientos tal como está, desarrollado en el alegato del apelante, no exige detenida conside-ración,
Por tanto, visto los casos de El Pueblo v. Sierra, 49 D.P.R. 510; El Pueblo v. Gandía, 46 D.P.R. 643; El Pueblo v. Pérez, 43 D.P.R. 770; El Pueblo v. Roldán, 42 D.P.R. 956; El Pueblo v. Argues Nieves, 39 D.P.R. 387; El Pueblo v. Ocasio, 37 D.P.R. 127; El Pueblo v. Márquez, 36 D.P.R. 265; El Pueblo v. Ramos, 35 D.P.R. 765; El Pueblo v. Guzmán, 34 D.P.R. 117, se confirma la sentencia que dictó la Corte de Distrito de Aguadilla en noviembre 29, 1937.